Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1-34, 37, 45, and 52 have been cancelled; Claims 35-36, 38-44, 46-51, and 53 remain for examination, wherein claims 35 and 42 are independent claims. It is acknowledged of the receipt of the Applicant’s “Terminal Disclaimer” filed on 1/21/2022, which has been approved on 1/21/2022.
Status of the Previous Rejections
Previous rejection of claim 52 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn since this claim has been cancelled in view of the Applicant’s “Argument/remarks with amendment” filed on 1/21/2022.
Previous rejection of Claims 35-36, 40-44, and 48-50 under 35 U.S.C. 103(a) as being unpatentable over Duyvesteyn (US-PG-pub 2018/0030577 A1, thereafter PG’577) in view of Sugita et al (US-PG-pub 2015/0232965 A1, thereafter PG’965) is withdrawn in view of the Applicant’s “Argument/remarks with amendment” filed on 1/21/2022.
Previous rejection of Claims 35-53 on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-24 of copending application No. 16/249,873 (US 10,988,830 B2) is withdrawn in view of the Applicant’s 

Reason for Allowance
Claims 35-36, 38-44, 46-51, and 53 are allowed.  
Regarding the instant independent claims 35 and 42, it is noted that the Applicant has added the allowable subject matter from the previous claims 37 and 45 into independent claims 35 and 42 separately, and claims 37 and 45 have been cancelled. (Refer to the previous office action dated 9/21/2021). It is noted that the recorded prior art(s) does not specify the claimed stirring only after at least 85% gaseous byproduct has been evolved (cl.35) and adding fused product to molten metal only after at least 85% gaseous byproduct has been evolved (cl.42). Claims 36, 38-41, 43-44, 46-51, and 53 depend on claims 35 and 42 separately, they are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on statement of Reason for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734